DETAILED ACTION

This Office action is in response to the amendment filed September 14, 2022.
Claims 1-20 are pending and have been examined.
Claims 12 and 20 have been amended.
The objection to claims 12 is withdrawn in view of Applicant’s amendments to the claims.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (US 2017/0323376) in view of Glaser CN (CN 109414119).

Regarding claim 1, Glaser discloses:
receiving, with at least one processor (see at least paragraph 265, processor), (i) event data with respect to a plurality of person entities and a plurality of storage entities in the environment and (ii) storage content data with respect to the storage entities (see at least paragraph 33, tracking multiple objects, products, alongside people, shoppers, where interactions and movement of objects is of interest; paragraph 35, modeling storage elements, shelves; paragraphs 73 and 74, interactions of shoppers with shelves), 
the event data identifying times at which particular person entities in the plurality of person entities moved […] into particular storage entities in the plurality of storage entities, the event data identifying times at which particular person entities in the plurality of person entities removed[…] from particular storage entities in the plurality of storage entities (see at least paragraph 74, detecting and characterizing interactions between objects. In particular, the interaction configuration may be configured for detecting and characterizing interactions between a person and a shelf of objects, detects if a person breaks a defined plane around products such as the front plane of a shelf to interact with objects on the shelf; paragraph 88, interaction associated with proximity, contact; paragraph 133; fig 6; paragraph 53, times for selecting items from a shelf; paragraph 182, shopper reaching into a shelf, shopper removing object; paragraph 186), 
the storage content data including a plurality of lists identifying object entities in a plurality of object entities that are located within particular storage entities in the plurality of storage entities at different times (see at least paragraph 73, objects in a storage location, The inventory storage capture configuration can be used in detecting changes to objects on the shelf before, during, and after an interaction); and 
determining, with the at least one processor, based on the event data and the storage content data, at least one of (i) at least one first object entity that was added to a first storage entity in the plurality of storage entities and (ii) at least one second object entity that was removed from the first storage entity, as a result of an interaction in which a first person entity in the plurality of person entities moved […] into the first storage entity and subsequently removed[…] from the first storage entity (see at least paragraph 253, shopper object selecting a product and adding product to a cart; paragraph 38, adding or removing items to the environment; paragraph 53, selecting item from a shelf; paragraph 191, shopper removing product from a shelf, shopper setting product back onto a shelf; paragraphs 182 and 186)
However, Glaser does not explicitly disclose, but Glaser CN discloses:
person entities moved an extremity into particular storage entities, person entities removed an extremity from particular storage entities, moved an extremity into the first storage entity and subsequently removed an extremity from the first storage entity (see at least page 27, paragraphs 1 and 5, shopper put hand into shelf);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser by adapting the teachings of Glaser CN to include detecting hand movements related to storage areas.  The combination allows for better detecting interactions of a shopper to determine if an object was transferred to a shopper from a shelf for a seamless accurate shopping interaction.  

Regarding claim 4, the rejection of claim 1 is incorporated, and Glaser further discloses:
the receiving the event data and the storage content data further comprising: receiving the event data and the storage content data from at least one tracker device, the tracker device being configured to determine the event data and the storage content data by monitoring the environment with at least one sensor (see at least paragraph 52, various sensors including imaging devices; figs 2, 3, 5, and 6)

Regarding claim 5, the rejection of claim 1 is incorporated, and Glaser further discloses:
the receiving the event data and the storage content data further comprising: encoding and writing, in a temporally sequenced manner, the event data and the storage content data to at least one file stored on a memory (see at least paragraph 191, logging interaction events, interaction events noted in a temporal manner (“first” “later”), logging information in the EOG data system)

Regarding claim 9, the rejection of claim 1 is incorporated, and Glaser further discloses:
the determining the at least one of (i) the at least one object entity that was added to the first storage entity and (ii) the at least one second object entity that was removed from the first storage entity further comprising: fetching, from the storage content data, a first list identifying object entities in the plurality of object entities that were located within the first storage entity before the first person entity moved an extremity into the first storage entity; fetching, from the storage content data, a second list identifying object entities in the plurality of object entities that were located within the first storage entity after the first person entity removed an extremity from the first storage entity; and determining the at least one of (i) the at least one object entity that was added to the first storage entity and (ii) the at least one second object entity that was removed from the first storage entity by comparing the first list with the second list (see at least fig 25, showing products objects within a shopper object; fig 26, products objects within a shelf object; paragraphs 106 and 107)

Regarding claim 10, the rejection of claim 1 is incorporated, and Glaser further discloses:
the determining the at least one of (i) the at least one object entity that was added to the first storage entity and (ii) the at least one second object entity that was removed from the first storage entity further comprising: determining, with the at least one processor, for each interaction in which the first person entity moved an extremity into a respective storage entity in the plurality of storage entities and subsequently removed an extremity from the respective storage entity, at least one of (i) at least one object entity that was added to the respective storage entity and (ii) at least one second object entity that was removed from the respective storage entity; and  - 66 -68461-01 (1743-0255) recording, with the at least one processor, in a first interaction log associated with the first person entity on a memory, for each interaction in which the first person entity moved an extremity into the respective storage entity and subsequently removed an extremity from the respective storage entity, the at least one of (i) the at least one object entity that was added to the respective storage entity and (ii) at least one second object entity that was removed from the respective storage entity (see at least paragraph 253, shopper object selecting a product and adding product to a cart; paragraph 38, adding or removing items to the environment; paragraph 53, selecting item from a shelf; paragraph 191, logging interaction events, shopper removing product from a shelf, shopper setting product back onto a shelf)

Regarding claim 11, the rejection of claim 10 is incorporated, and Glaser further discloses:
determining, with the at least one processor, for each interaction in the first interaction log associated with the first person entity and for each object entity added or removed with each respective interaction, an application-specific quality of the respective interaction based on whether the respective object entity was added or removed during the respective interaction; and performing, with the at least one processor, at least one operation based on the application-specific quality of each interaction (see at least paragraph 182, understanding of an interaction event may be probabilistic; paragraph 183; paragraph 42, when shopper leaves the field of view or processed through an exit, an automatic checkout process can execute)

Regarding claim 12, the rejection of claim 11 is incorporated, and Glaser further discloses:
wherein the event data identifies times at which particular person entities in the plurality of person entities exited the environment, the method further comprising: determining, with the at least one processor, based on the event data, that the first person entity exited the environment, wherein the determining, for each interaction in the first interaction log associated with the first person entity and for each object entity added or removed with each - 67 -68461-01 (1743-0255) respective interaction, the application-specific quality is performed in response to determining that the first person entity exited the environment (see at least paragraph 42, when shopper leaves the field of view or processed through an exit, an automatic checkout process can execute)

Regarding claim 13, the rejection of claim 11 is incorporated, and Glaser further discloses:
the determining the application-specific quality of each interaction further comprising: determining, for each interaction in the first interaction log associated with the first person entity and for each object entity added or removed with each respective interaction, the application-specific quality of the respective interaction based on (i) whether the respective object entity was added or removed during the respective interaction, (ii) whether the respective object entity was added or removed during an interaction in the first interaction log that is previous in time to respective interaction, and (iii) whether the respective object entity was added or removed during an interaction in the first interaction log that is subsequent in time to respective interaction (see at least paragraph 42, when shopper leaves the field of view or processed through an exit, an automatic checkout process can execute; paragraph 255, 259)

Regarding claims 19 and 20, the scope of the instant claims does not differ substantially from that of claims 1 and 4.  Accordingly, claim 19 is rejected for the same reasons as claim 1, and claim 20 is rejected for the same reasons as claims 1 and 4.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (US 2017/0323376), in view of Glaser CN (CN 109414119), and further in view of Zhang (US 9,158,601).

Regarding claim 2, the rejection of claim 1 is incorporated.  However, Glaser and Glaser CN do not explicitly disclose, but Zhang discloses:
assigning, with the at least one processor, to each person entity in the plurality of person entities, an individual process or thread that is executed on the at least one processor; assigning, with the at least one processor, to each storage entity in the plurality of storage entities, an individual process or thread that is executed on the at least one processor; and assigning, with the at least one processor, to each object entity in the plurality of object entities, an individual process or thread that is executed on the at least one processor (see at least col 9: 47-53, functionality of listener/partitioner is assigned its own dedicated thread; col 3: 61-col 4: 9, event-driven application in a multithreaded framework using processors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser and Glaser CN by adapting the teachings of Zhang to include modules having their own dedicated thread.  The combination allows for reduced system bottlenecking and more simplistic synchronization between worker threads (Zhang col 3: 61-col 4: 9).  

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Glaser and Glaser CN do not explicitly disclose, but Zhang discloses:
communicating, with the at least one processor, between the individual processes or threads assigned to the plurality of person entities, the plurality of storage entities, and the plurality of object entities, using either a message passing interface or an inter-thread communication framework (see at least col 8: 50-61, mechanism to enable threads to message other threads)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser and Glaser CN by adapting the teachings of Zhang to include inter-thread messaging.  The combination allows for improved system performance by allowing threads to communicate (Zhang col 8: 39-49).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (US 2017/0323376), in view of Glaser CN (CN 109414119), and further in view of Coueignoux (US 6,092,197).

Regarding claim 6, the rejection of claim 1 is incorporated.  However, Glaser and Glaser CN do not explicitly disclose, but Coueignoux discloses:
storing, with the at least one processor, in a first buffer on a memory, in response to each time the first person entity moved an extremity into a respective storage entity in the plurality of storage entities, a respective first list identifying object entities in the plurality of object entities that were located within the respective storage entity before the first person entity moved the extremity into the respective storage entity, each respective first list being assigned a unique key pair identifying the first person entity and the respective storage entity; and storing, with the at least one processor, in a second buffer on the memory, in response to each time the first person entity removed an extremity from a respective storage entity in the plurality of storage entities, a respective second list identifying object entities in the plurality of object entities that were located within the respective storage entity after the first person entity removed the extremity from the respective storage entity, each respective second list being assigned a unique key pair identifying the first person entity and the respective storage entity (see at least col 5: 10-26; col 13: 19-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser and Glaser CN by adapting the teachings of Coueignoux to include the use of name-value pairs and buffers to facilitate system operation.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7, the rejection of claim 6 is incorporated.  However, Glaser and Glaser CN do not explicitly disclose, but Coueignoux discloses:
detecting, with the at least one processor, an interaction in which the first person entity moved an extremity into the first storage entity and subsequently removed an extremity from the first storage entity in response to determining that a list of the first lists in the first buffer has a matching unique key pair with a list of the second lists in the second buffer, the matching unique key pair identifying the first storage entity (see at least col 5: 10-26; col 13: 19-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser and Glaser CN by adapting the teachings of Coueignoux to include the use of name-value pairs and buffers to facilitate system operation.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8, the rejection of claim 7 is incorporated, and Glaser further discloses:
storing, in a memory, in at least one ownership log, at least one of (i) an identification of which person entity in the plurality of person entities owns each object entity in the plurality of object entities and (ii) an identification of which person entity in plurality of person entities owns each storage entity in the plurality of storage entities (see at least paragraph 209, shelf containing objects; paragraphs 96 and 98, objects contained or possessed by a shopper object; ); 
determining, with the at least one processor, whether the interaction was an anomalous interaction based at least one of (i) which person entity in plurality of person entities owns each object entity added to or removed from the first storage entity as a result of the interaction and (ii) which person entity in plurality of person entities owns the first storage entity; and outputting, with an output device, a warning in response to determining that the respective interaction was an anomalous interaction (see at least paragraphs 48, 127)

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser (US 2017/0323376), in view of Glaser CN (CN 109414119), and further in view of Bhargava (Detection of Abandoned Objected in Crowded Environments) [Applicant cited].

Regarding claim 14, the rejection of claim 11 is incorporated.  However, Glaser and Glaser CN do not explicitly disclose, but Bhargava discloses:
storing, in a memory, in at least one ownership log, an identification of which person entity in the plurality of person entities owns each object entity in the plurality of object entities; determining, with the at least one processor, for each interaction in the first interaction log associated with the first person entity and for each object entity added or removed with each interaction, whether the respective interaction was an anomalous interaction based on the application-specific quality of the respective interaction and - 68 -68461-01 (1743-0255) which person entity in the plurality of person entities owns the respective object entity added or removed with the respective interaction; and outputting, with an output device, a warning in response to determining that the respective interaction was an anomalous interaction (see at least page 271, right column, paragraph 3; section 3.4, paragraphs 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser and Glaser CN by adapting the teachings of Bhargava to include tracking ownership of an item and indicated if an alert is necessary.  The combination allows for better security and safety in a crowded area (Bhargava page 271, right column, paragraph 2).  

Regarding claim 15, the rejection of claim 14 is incorporated.  However, Glaser and Glaser CN do not explicitly disclose, but Bhargava discloses:
modifying the at least one ownership log to set, with the at least one processor, the first person entity as owning a respective object entity in the plurality of object entities, in response to a respective interaction in the first interaction log being a first interaction with the respective object entity (see at least page 271, right column, paragraph 3; section 3.4, paragraphs 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser and Glaser CN by adapting the teachings of Bhargava to include tracking ownership of an item and indicated if an alert is necessary.  The combination allows for better security and safety in a crowded area (Bhargava page 271, right column, paragraph 2).  

Regarding claim 16, the rejection of claim 11 is incorporated.  However, Glaser and Glaser CN do not explicitly disclose, but Bhargava discloses:
storing, in a memory, in at least one ownership log, an identification of which person entity in the plurality of person entities owns each storage entity in the plurality of storage entities; determining, with the at least one processor, for each interaction in the first interaction log associated with the first person entity and for each object entity added or removed with each interaction, whether the respective interaction was an anomalous interaction based on the application-specific quality of the respective interaction and which person entity in the plurality of person entities owns the respective storage entity into which the respective object entity was added or from which the respective object entity was removed; and  - 69 -68461-01 (1743-0255) outputting, with an output device, a warning in response to determining that the respective interaction was an anomalous interaction (see at least page 271, right column, paragraph 3; section 3.4, paragraphs 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser and Glaser CN by adapting the teachings of Bhargava to include tracking ownership of an item and indicated if an alert is necessary.  The combination allows for better security and safety in a crowded area (Bhargava page 271, right column, paragraph 2).  

Regarding claim 17, the rejection of claim 16 is incorporated.  However, Glaser and Glaser CN do not explicitly disclose, but Bhargava discloses:
modifying the at least one ownership log to set, with the at least one processor, the first person entity as owning a respective storage entity in the plurality of storage entities, in response to a respective interaction in the first interaction log being a first interaction with the respective storage entity (see at least page 271, right column, paragraph 3; section 3.4, paragraphs 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser and Glaser CN by adapting the teachings of Bhargava to include tracking ownership of an item and indicated if an alert is necessary.  The combination allows for better security and safety in a crowded area (Bhargava page 271, right column, paragraph 2).  

Regarding claim 18, the rejection of claim 11 is incorporated.  However, Glaser and Glaser CN do not explicitly disclose, but Bhargava discloses:
storing, in a memory, in at least one ownership log, an identification of which storage entity in the plurality of storage entities owns each object entity in the plurality of object entities; determining, with the at least one processor, for each interaction in the first interaction log associated with the first person entity and for each object entity added or removed with each interaction, whether the respective interaction was an anomalous interaction based on the application-specific quality of the respective interaction and which storage entity in the plurality of storage entities owns the respective object entity added or removed with the respective interaction; and outputting, with an output device, a warning in response to determining that the respective interaction was an anomalous interaction (see at least page 271, right column, paragraph 3; section 3.4, paragraphs 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glaser and Glaser CN by adapting the teachings of Bhargava to include tracking ownership of an item and indicated if an alert is necessary.  The combination allows for better security and safety in a crowded area (Bhargava page 271, right column, paragraph 2).

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts the prior art does not disclose event data identifying times when a person moved an extremity into a storage entity and event data identifying times when a person removed an extremity from a storage entity.  Applicant states maintaining an object’s environmental object graph (EOG) includes detecting events which include interactive events.  Applicant states these events can include a shopper reaching a hand into a shelf and removing the hand from the shelf.  Applicant contends the art does not disclose a particular time at which the shopper moves the hand into the shelf or removes the hand from the shelf.  Applicant states the event is proximity of the person to the storage object and the times associated with this event is not equivalent to times of the shopper moving and removed the hand into and from the shelf.  Examiner respectfully disagrees.  Glaser paragraph 73 discusses detecting changes to an object “during” an interaction and paragraph 74, specifically detects when a person breaks a defined plane around products and paragraph 88 discusses interactions associated with contact.  Glaser paragraph 182 discusses the EOG updated with information relating to the shopper reaching into a shelf and transferring an object from the shelf to the shopper as well as transferring objects and at which direction they were transferred.  Paragraph 139 discusses the EOG being maintained with location, timestamps, other properties and paragraph 151 discusses objects associated with time.  Therefore the prior art does disclose event data identifying times when a person moved an extremity into a storage entity and event data identifying times when a person removed an extremity from a storage entity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192/2194